 



Exhibit 10.9
NON-COMPETITION AGREEMENT
     THIS NON-COMPETITION AGREEMENT (this “Agreement”) is effective as of this
16th day of May, 2006, by and between R.H. Donnelley Corporation, a Delaware
corporation (“Buyer”), R.H. Donnelley Publishing & Advertising, Inc. (f/k/a
Sprint Publishing & Advertising, Inc.), a Kansas corporation (“RHDPA”), CenDon,
L.L.C., a Delaware limited liability company (“CenDon”), R.H. Donnelley
Directory Company (f/k/a Centel Directory Company), a Delaware corporation
(“RHDDC”) (RHDPA, CenDon and RHDDC are referred to collectively in this
Agreement as “Publisher”), Embarq Corporation, a Delaware corporation (“Embarq
Parent”) and Embarq Minnesota, Inc. (f/k/a Sprint Minnesota, Inc.), Embarq
Florida, Inc. (f/k/a Sprint — Florida, Incorporated), Carolina Telephone &
Telegraph Co., United Telephone — Southeast, Inc., United Telephone Company of
the Carolinas, United Telephone Company of Southcentral Kansas, United Telephone
Company of Eastern Kansas, United Telephone Company of Kansas, Embarq Missouri,
Inc. (f/k/a Sprint Missouri, Inc.), United Telephone Company of Texas, Inc.,
United Telephone Company of the West, The United Telephone Company of
Pennsylvania, United Telephone Company of New Jersey, Inc., United Telephone
Company of the Northwest, United Telephone Company of Ohio, United Telephone
Company of Indiana, Inc., Central Telephone Company, Central Telephone Company
of Virginia and Central Telephone Company of Texas (collectively “Embarq LEC”).
Buyer, Publisher, Embarq Parent and Embarq LEC are sometimes referred to in this
Agreement as a “Party” and collectively as the “Parties.”
RECITALS:
     A. On the date of this Agreement, Publisher and Embarq LEC are entering
into a Directory Services License Agreement (the “Directory Services License
Agreement”) in order to provide for the continued production, publication and
distribution of the Embarq Directories by Publisher following the completion of
the Spin-off; and
     B. Capitalized terms not otherwise defined in this Agreement shall have the
meanings ascribed thereto in the Directory Services License Agreement.
     C. Embarq Parent and Embarq LEC acknowledge that the agreements and
covenants contained in this Agreement are essential to protect the benefits that
Buyer expects to receive pursuant to the transactions contemplated by the Stock
Purchase Agreement; and
     D. Embarq Parent and Embarq LEC acknowledge that the agreements and
covenants contained in this Agreement were a material inducement to Buyer’s
agreement to enter into the Stock Purchase Agreement and the other agreements
contemplated by the Stock Purchase Agreement.
AGREEMENT
          NOW, THEREFORE, in consideration of the premises and the mutual
representations, warranties, covenants and agreements set forth in this
Agreement, the Parties agree as follows:

 



--------------------------------------------------------------------------------



 



ARTICLE 1
TERM AND TERMINATION
     Section 1.1 Term. Except as otherwise provided in this Agreement or the
Directory Services License Agreement, this Agreement will become effective when
and if the Effective Date occurs and will be coterminous with the Directory
Services License Agreement, and Embarq Parent’s and Embarq LEC’s obligations
will terminate immediately upon the termination or expiration of the Directory
Services License Agreement, except as required by Section 9.1(c) of the
Directory Services License Agreement; provided, however, that no termination or
expiration of this Agreement will release Embarq Parent or Embarq LEC from
liability for prior breaches of any provision of this Agreement; provided
further that, if the Effective Date has not occurred prior to October 31, 2006,
this Agreement will terminate and become void and of no force and effect as if
it had never been entered into.
ARTICLE 2
NON-COMPETITION AND NON-SOLICITATION
     Section 2.1 Embarq Obligations.
     (a) Until the termination or expiration of the Directory Services License
Agreement (or such other time as specified by Section 8.6 of the Directory
Services License Agreement, if applicable), no Embarq Entity will directly or
indirectly engage in, own, manage, operate, share any revenues of or have any
profit or other equity interest in (except pursuant to the Directory Services
License Agreement or by ownership of less than five (5) percent of the
outstanding capital stock or equity interest of an entity whose securities are
publicly traded), any business or entity engaged in:
     (i) the business of producing, publishing or distributing any physical
media directory containing Subscriber Listing Information or Directional
Information that is primarily distributed to or directed at Subscribers and
businesses or organizations located or providing services within the Service
Areas;
     (ii) the sale of any Local Advertising, subject to the provisions of
Section 2.1(b) below; and
     (iii) advertising, promoting or using, or entering into an agreement with
any third party to advertise, promote or use, an affiliation with the Service
Area ILEC or Service Area ILEC brand in connection with any of the foregoing.
If an Embarq Entity acquires a party that is engaged in operations that cause
such Embarq Entity to be in breach of this Section 2.1(a), the Embarq Entities
will not be deemed to be in breach of this Section 2.1(a) if the acquiring
Embarq Entity is in good faith attempting to divest or otherwise terminate the
competing directories or other activities, except that such Embarq Entity must
divest or otherwise terminate the production, publication and distribution of
such

2



--------------------------------------------------------------------------------



 



competing directories or other activities within twelve (12) months of the
closing of the acquisition by such Embarq Entity.
     (b) Notwithstanding any other provision of this Agreement or the Directory
Services License Agreement (including Section 2.1(a) of this Agreement), no
Embarq Entity will be prohibited from selling Local Advertising that is bundled
with or otherwise comprises an integral part of the sale of a telecommunications
product or service in any Service Area into or as part of a non-physical media
directory if such Embarq Entity reasonably determines that it must sell such
Local Advertising in order to remain competitive with regards to the sale of
such telecommunications services or products in that particular Service Area, so
long as such Embarq Entity complies with this Section 2.1(b).
     (i) In such circumstance, an Embarq Entity may only sell such Local
Advertising through a third party if it complies with this Section 2.1(b)(i).
     (A) The Embarq Entity will submit a written proposal to Publisher outlining
specific terms and conditions under which Publisher would act as the exclusive
content provider and/or sales agent of the Embarq Entity for the sale of such
Local Advertising, including compensation terms whereby Publisher would be
entitled to receive and retain all revenues (or, if such Local Advertising is
bundled with a telecommunications service or product, the fair market value
thereof) from the sale of such Local Advertising.
     (B) The Embarq Entity will negotiate in good faith with Publisher for a
period of thirty (30) days following the receipt by Publisher of such proposal
to agree on terms and conditions under which Publisher would act as its
exclusive content provider and/or sales agent for such Local Advertising. If no
agreement has been reached by the end of the thirty (30)-day period, the Embarq
Entity will submit a final written proposal to Publisher who will have five
(5) business days to accept such proposal.
     (C) If the Embarq Entity and Publisher are unable to agree on terms for
Publisher to act as content provider and/or sales agent by the end of the five
business day period specified above or if Publisher is unable or unwilling to
act as such content provider and/or sales agent, the Embarq Entity may engage a
third party to act as content provider and/or sales agent for such Local
Advertising but only on terms which in the aggregate are no more favorable to
the third party than last offered in writing to Publisher. The term of any such
third party agreement will not exceed three (3) years. In such event, no Embarq
Entity will have any further obligation to Publisher with respect to the Local
Advertising that was within the scope of the proposal, except that the Embarq
Entity will repeat the process under this Section 2.1(b)(i) if it desires to
continue to market such Local Advertising through a third party at the end of
the term of the third party agreement.
     (ii) In those circumstances where an Embarq Entity is permitted to sell
Local Advertising pursuant to Section 2.1(b) and sells such Local Advertising
through its

3



--------------------------------------------------------------------------------



 



internal sales force (which will only be permitted where it is not commercially
practicable to sell such Local Advertising using a third party sales agent), the
applicable Embarq Entity will be required to pay to Publisher the Net Profits of
the Embarq Entity from the sale of such Local Advertising (based on the fair
market value of such Local Advertising). For purposes of this
Section 2.1(b)(ii), “Net Profits” means (A) the amount (if any) separately
billed by such Embarq Entity for the sale of such Local Advertising, (or, if
greater, the fair market value of such Local Advertising) multiplied by (B) the
profit margin typically recognized in the advertising industry for the sale of
advertising similar to such Local Advertising (taking into account bad debt
experience); provided that if no such standard is available, Net Profits will be
determined based on an assumed profit margin of 25%.
     (iii) Nothing in this Section 2.1(b) shall give any Embarq Entity the right
to sell Local Advertising in any physical or non-physical directory operated by
Publisher.
     (c) For clarification purposes only, the Parties acknowledge that the
noncompetition restrictions in this Article 2 are not intended to restrict any
activities by non-Affiliates of Embarq Parent, such as (i) resellers or any
other entities with which any Embarq Entity enters into similar contractual
arrangements intended to expand such Embarq Entity’s customer base, or (ii)
providers of content for delivery by any Embarq Entity network who are not
agents of any Embarq Entity for purposes of selling Local Advertising; provided
that if and to the extent that an Embarq Entity has the contractual or other
right to prevent such activities, no Embarq Entity shall solicit, consent to or
approve any activities of such non-Affiliates that would be in breach of this
Article 2 if such activities were conducted by an Embarq Entity
     (d) Notwithstanding any other provision of this Agreement, upon any direct
or indirect sale or transfer by Embarq Parent or Embarq LEC of all or any part
of a Service Area(s) (whether by a sale of assets or capital stock or by merger,
including any change of control of Embarq Parent) in accordance with Section 9.1
of the Directory Services License Agreement, neither the purchaser of such
Service Area(s) nor any of its Affiliates nor any Embarq Entity will be deemed
to be in violation of this Agreement as a result of any product or service and
related activities by the purchaser and its Affiliates that exist as of the
closing of such sale; provided that (i) Publisher continues to have for all
purposes the exclusive right as set forth in the Directory Services License
Agreement and the other Commercial Agreements to (A) produce, publish and
distribute Embarq Directories on behalf of the ILEC in the affected Service
Area(s) and (B) to use in the affected Service Area(s) the brand and/or marks
under which the ILEC provides local telephone exchange service in the affected
Service Area(s), and (ii) in the event the purchaser at any time changes the
brand and/or marks under which the ILEC provides local telephone exchange
service in the affected Service Area(s), any product or service and related
activities that would otherwise violate this Agreement (a “Competing Directory”)
may not continue to be branded with any trademark or tradename that had
previously been used by the purchaser or its Affiliates in connection with its
physical or non-physical directories or ILEC business. (For example, if a
purchaser acquires Embarq Parent, the purchaser and its Affiliates could
continue to distribute any Competing Directory for as long as the Embarq brand
is retained for the ILEC in the Service Areas; if the purchaser causes the ILEC
to change the ILEC brand from the Embarq brand to a different brand, purchaser
and its Affiliates would be required to rebrand, shut down or dispose of any
Competing Directory that previously operated under purchaser’s brand

4



--------------------------------------------------------------------------------



 



and the Publisher would have the exclusive right to use the new ILEC brand as
contemplated by the Directory Services License Agreement and the Trademark
License Agreement.) If a purchaser substitutes a different brand for the
Licensed Marks pursuant to Section 9.1 of the Directory Services License
Agreement, the purchaser will not be permitted to rebrand a Competing Directory
with any of the Licensed Marks.
     (e) In the event a Service Area is sold or transferred pursuant to
Section 9.1 of the Directory Services License Agreement, the Embarq Entities
will remain bound by the obligations of Sections 2.1(a) and 2.1(b) of this
Agreement with respect to the then applicable Geographic Coverage Areas relating
to such sold or transferred Service Area.
     (f) The provisions of this Section 2.1 are subject to the terms of Articles
8 and 9 of the Directory Services License Agreement.
     Section 2.2 Non-Solicitation. During the two (2) year-period following the
termination of this Agreement, no Embarq Entity will, directly or indirectly,
through one or more of its Affiliates, on behalf of itself or any other person,
recruit or otherwise solicit or induce any employee of Publisher, its
Subsidiaries or any of their successors to terminate his or her employment
relationship with Publisher, its Subsidiaries or any of their successors. During
(a) the period between the Effective Date and January 3, 2008 and (b) the five
(5) year-period following the termination of this Agreement, no Embarq Entity
will, directly or indirectly, through one or more of its Affiliates, on behalf
of itself or any other person, recruit or otherwise solicit or induce the chief
executive officer, chief financial officer, president, chief operating officer,
chief information officer, chief technology officer or general counsel of
Publisher or any sales employee of Publisher who is director level or above to
terminate his or her employment relationship with Publisher or its Subsidiaries.
The foregoing will not, however, prohibit any Embarq Entity from publishing any
general public solicitation of employment opportunities.
ARTICLE 3
MISCELLANEOUS
     Section 3.1 Assignment. Except as provided in Section 9.1 of the Directory
Services License Agreement, no Party may assign all or any of its rights or
obligations under the Agreement without the prior written consent of the other
Parties, except that any Party may assign all of its rights and obligations
under the Agreement (a) in connection with a sale of all or substantially all of
its assets or by merger if the purchaser assumes in writing all of the assigning
Party’s rights and obligations under this Agreement in a form reasonably
acceptable to the other Party and (b) to (i) any of its Affiliates or (ii) any
lender or any other party as collateral in connection with any financing;
provided that no such assignment permitted by this clause (b) will relieve such
Party of any of its obligations under this Agreement.
     Section 3.2 Notices. Any notice required or permitted under this Agreement
will be in writing and will be hand-delivered, sent by confirmed facsimile or
mailed by overnight express mail. Notice will be deemed to have been given when
such notice is received. Addresses for notices are as follows:

5



--------------------------------------------------------------------------------



 



If to an Embarq Entity:
Embarq Corporation
5454 W. 110th Street
Overland Park, Kansas 66211
Attention: Senior Vice President, Corporate Strategy & Development
Facsimile: 913-523-9625
With a copy to:
Embarq Corporation
5454 W. 110th Street
Overland Park, Kansas 66211
Attention: Legal — Corporate Secretary
Facsimile: 913-523-9825
If to Buyer or Publisher:
R.H. Donnelley Corporation
1001 Winstead Drive
Cary, North Carolina 27513
Facsimile: 919-297-1518
Attention: General Counsel
or at such other address as any Party may provide to the others by written
notice.
     Section 3.3 Entire Agreement. This Agreement constitutes the entire
understanding and agreement of the Parties concerning the subject matter of this
Agreement, and on the Effective Date will supersede any prior agreements,
representations, statements, understandings, proposals, undertakings or
negotiations, among the Parties, whether written or oral, with respect to the
subject matter expressly set forth in this Agreement; provided that this
Agreement does not supersede the Original Non-Competition Agreement.
     Section 3.4 Severability. If any term, condition or provision of this
Agreement is held to be invalid or unenforceable for any reason, such invalidity
will not invalidate the entire Agreement, unless such construction would be
unreasonable. This Agreement will be construed as if it did not contain the
invalid or unenforceable provision or provisions, and the rights and obligations
of each Party will be construed and enforced accordingly, except that in the
event such invalid or unenforceable provision or provisions are essential
elements of this Agreement and substantially impair the rights or obligations of
a Party, the Parties will promptly negotiate in good faith a replacement
provision or provisions.
     Section 3.5 No Third Party Beneficiaries. This Agreement is intended solely
for the benefit of the Parties, and no third-party beneficiaries are created by
this Agreement. This Agreement does not provide and should not be construed to
provide third parties with any remedy, claim, liability, reimbursement, cause of
action or other privilege.

6



--------------------------------------------------------------------------------



 



     Section 3.6 Binding Effect. This Agreement will be binding on and inure to
the benefit of the Parties, and their respective successors and permitted
assigns.
     Section 3.7 Waivers. No waiver of any provision of this Agreement, and no
consent to any default under this Agreement, will be effective unless the same
is in writing and signed by an officer of the Party against whom such waiver or
consent is claimed. In addition, no course of dealing or failure of a Party
strictly to enforce any term, right or condition of this Agreement will be
construed as a waiver of such term, right or condition. Waiver by a Party of any
default by any other Party will not be deemed a waiver of any subsequent or
other default.
     Section 3.8 Headings. The headings and numbering of sections and paragraphs
in this Agreement are for convenience only and will not be construed to define
or limit any of the terms in this Agreement or affect the meaning or
interpretation of this Agreement.
     Section 3.9 Survival. Any liabilities or obligations of a Party for acts or
omissions occurring prior to the cancellation or termination of this Agreement
and any obligations of a Party under any other provisions of this Agreement
which, by their terms, are contemplated to survive (or be performed after)
termination of this Agreement (subject to any time limitations specified
therein) will survive the cancellation or termination of this Agreement.
     Section 3.10 Modifications. No amendments, deletions, additions or other
modifications to this Agreement will be binding unless evidenced in writing and
signed by an officer of each of the respective parties hereto.
     Section 3.11 Counterparts. This Agreement may be executed in any number of
counterparts, and each such counterpart will be deemed to be an original
instrument, but all such counterparts together will constitute but one
agreement. This Agreement will become effective when one or more counterparts
have been signed by each and delivered to the other Parties, it being understood
that the Parties need not sign the same counterpart.
     Section 3.12 Remedies. The Parties agree that all disputes or controversies
arising out of or relating to this Agreement shall be resolved using the
procedures set forth in the Directory Services License Agreement, including
Sections 17.1, 17.3, 17.4, 17.5 and 17.6, which are incorporated herein by this
reference.
     Section 3.13 Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES IS GOVERNED BY THE LAWS OF THE STATE OF DELAWARE, WITHOUT REGARD
TO ITS CONFLICT OF LAWS PRINCIPLES.
     Section 3.14 Embarq Obligations. Each individual entity comprising Embarq
LEC under this Agreement will be severally responsible for the obligations of
Embarq LEC under this Agreement with respect to the specific Service Areas
operated by such entity. Subject to any novation that occurs pursuant to
Section 9.1(b) of the Directory Services License Agreement, Embarq Parent will
be jointly and severally responsible with each entity comprising Embarq LEC for
the obligations of such entity under this Agreement.

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly
executed as of the day and year first above written.
BUYER:
R.H. DONNELLEY CORPORATION
By: /s/ Robert J. Bush
Name: Robert J. Bush
Title: Senior Vice President and General Counsel

     
PUBLISHER:
   
 
   
R.H. DONNELLEY PUBLISHING &
   
ADVERTISING, INC.
   
(f/k/a Sprint Publishing & Advertising, Inc.)
  CENDON, L.L.C.
 
   
By: /s/ Robert J. Bush
  By: /s/ Robert J. Bush
 
   
Name: Robert J. Bush
  Name: Robert J. Bush
 
   
Title: Vice President
  Title: Manager

R.H. DONNELLEY DIRECTORY
COMPANY,
(f/k/a Centel Directory Company)
By: /s/ Robert J. Bush
Name: Robert J. Bush
Title: Vice President
EMBARQ PARENT:
EMBARQ CORPORATION
By: /s/ Michael B. Fuller
Name: Michael B. Fuller
Title: Chief Operating Officer
[Non-Competition Agreement]

 



--------------------------------------------------------------------------------



 



EMBARQ LEC:
EMBARQ MINNESOTA, INC.
EMBARQ FLORIDA, INC.
CAROLINA TELEPHONE & TELEGRAPH CO.
UNITED TELEPHONE — SOUTHEAST, INC.
UNITED TELEPHONE COMPANY OF THE CAROLINAS
UNITED TELEPHONE COMPANY OF SOUTHCENTRAL KANSAS
UNITED TELEPHONE COMPANY OF EASTERN KANSAS
UNITED TELEPHONE COMPANY OF KANSAS
EMBARQ MISSOURI, INC.
UNITED TELEPHONE COMPANY OF TEXAS, INC.
UNITED TELEPHONE COMPANY OF THE WEST
THE UNITED TELEPHONE COMPANY OF PENNSYLVANIA
UNITED TELEPHONE COMPANY OF NEW JERSEY, INC.
UNITED TELEPHONE COMPANY OF THE NORTHWEST
UNITED TELEPHONE COMPANY OF OHIO
UNITED TELEPHONE COMPANY OF INDIANA, INC.
CENTRAL TELEPHONE COMPANY
CENTRAL TELEPHONE COMPANY OF VIRGINIA
CENTRAL TELEPHONE COMPANY OF TEXAS
By: /s/ Michael B. Fuller
Name: Michael B. Fuller
Title: President
[Non-Competition Agreement]

 